                              UN ITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA


                                                               CASE No C 4: l 9-cv-06009-HSG
Lori Dew, et al.

                                  Plaintiff(s)
                                                               STIPULATION AND ORDER
 v.
                                                               SELECTING ADR PROCESS
City of Seaside, et al.
                                  Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
  g Early Neutral Evaluation (ENE) (ADR L.R. 5)
  9 Mediation (ADR L.R. 6)
  QJ    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
  � Private ADR (specify process and provider)
      Private Mediation with Retired Judge Maria-Elena James with ADR Services, Inc.,
      assuming available to do so.
The parties agree to hold the ADR session by:
  � the presumptive deadline (90 days from the date of the order referring the case to ADR)
  00 other requested deadline: Parties stipulate to mediation by July 1 7, 2 o 2 o.

Date: March 24, 2020                                          Isl Jeremy Lessem
                                                              Attorney for Plaintiff
Date: March 24, 2020                                          Isl Shawn M. Ridley
                                                              Attorney for Defendant

 □X    IT IS SO ORDERED.
  □    IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 3/25/2020
                                                              U.S. DISTRICT JUDGE



lmpur1,111rl E-file 1his form in ECF 11sing the appropriale event among these choices: "S1ip11/a1ion & Proposed Order
Se/ecling ,Wcdlation or "Stip11latfon & Proposed Order Selec1i11g ENE" or "S1ipulatio11 & Proposed Order Selecting Early
                   II


 etllement Conference with a Magistrate Judge" or "Slipulation & Proposed Order Selecting Privale ADR."
FormADR-Stiprev. 1-15-2019
